PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/109,040
Filing Date: 22 Aug 2018
Appellant(s): Fryshman, Bernard



__________________
Bernard Fryshman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/15/2022.

7/19/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greneker (US4177698).
Regarding claim 1, Greneker teaches a finger mount system comprising: a finger mount (10) configured to receive at least a portion of a finger, wherein the finger mount (10) includes one or more straps (32) to secure the finger mount (10) to the finger and a fitted sleeve (28) configured to receive at least the portion of the finger (Col. 1, lines 5-9; Figs. 2 and 6);
a tool mount (26) connected to the finger mount (10) and configured to receive a tool (24) (Fig. 6);
and the tool (24), wherein movement of the finger mount (10) by the finger results in movement of the tool (24) (Col. 1, lines 5-9; Fig. 6).
Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Greneker (US4177698) in view of Henderson (US20080163894).
Regarding claim 20, Greneker teaches the system of claim 1.
Greneker does not teach wherein the tool comprises a dispenser container that is configured to dispense a substance.
Henderson teaches a mountable tool (30) comprising a dispenser container (38) that is configured to dispense a substance (Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dispenser in the brush head taught by Henderson, with the tool mounted brush by Greneker because Henderson teaches it is known in the art of brushed to dispense 
For the above reasons, it is believed that the rejections should be sustained.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim 16, previously rejected under 35 U.S.C. 103 as being unpatentable over Greneker (US4177698) in view of Machiorlette et al. (US20140095070).
Appellant argued, “Machiorlette does not envision direct or indirect communication between the makeup brushes themselves.  There is no disclosure that indicates one makeup brush communicates with another makeup brush.  There is also no discussion as to why one would be motivated to implement communication between individual makeup brushes”.  
Examiner recognizes specification says “In particular embodiments, the One or More Computer Networks 115 facilitate communication between the Brush operations server 120, the Brush operations Database 140, the One or More Remote Computing Devices 154, and the One or Computerized Rotating Makeup Brushes 156 [0021]”.  Examiner is persuaded by Appellant’s argument; although the specification discloses communication between one or more brushes and the network(s), it is not explicit in disclosing individual brushes communicating with one another.
For the reasons stated in the final office action and shown above, it is believed that the rejections should be sustained.
RESPONSE TO ARGUMENT

Examiner maintains the drawings and specification objections, in that the amendments made to both introduce new matter.  Specifically, the drawings include locations, interconnections, orientations, and ways of attachment not originally described in the specification.  Further, Examiner recognizes Appellant’s attempt to overcome the objections, however, as originally filed, the specification/drawings do not include enough support to overcome the objections.
Appellant argues regarding claim 1, “A cuff is not the same as the claimed “one or more straps”.  Greneker teaches the device includes a manipulative wing to give the device bi-directional rotatable movement in response to manipulation by other fingers.  Such an implementation teaches away from the use of one or more straps.  Greneker would cause any straps to twist and possibly injure the user.”
Examiner disagrees and maintains the rejection. According to the Merriam-Webster Dictionary, a “strap” is defined as a band, plate, or loop for binding objects together or for clamping an object in position.  Greneker’s “cuff” is a band or loop for holding the finger to the device.  Further, so long as the strap/cuff is not too tight to prevent rotation of the tool around the finger, but tight enough to maintain connection, Greneker would not twist or cause injury to the user.
Appellant argues regarding claim 1, “the thin material of Greneker merely covers an opening, and is not a fitted sleeve.”
Examiner disagrees and maintains the rejection.  Attention is drawn to Figure 1, demonstrating the sleeve (28).  The sleeve fully encompasses a user’s finger and is lined within the device.  The 
Appellant argues, “the fluid cleaning apparatus (30) of Henderson refers to the entire portion of the handheld apparatus, and is not a “mountable tool”.  Housing interior (38) is merely a conduit, and does not act as a dispenser container, as claimed.”  Further, Appellant argues, “the source of the fluid used by the apparatus (30) is remote from the handheld portion of the system… and that the means for creating a flow rate is preferably an air compressor”.
Examiner disagrees and maintains the rejection.  The apparatus (30), taught by Henderson, is mountable via thread (84).  Henderson’s apparatus (30) is a mountable tool and is taught to be used in combination to mount to the holding means (26, Greneker) of the implement (10, Greneker).  The housing interior (38) serves as a dispenser container and is capable of holding a “substance” (air/fluid) as claimed.  The source of the fluid connected to the apparatus is irrelevant because the dispenser container taught by Henderson structurally meets the limitation of the claim.  Lastly, the outlet of the dispenser container (46, Henderson), is capable of producing a flow rate fed by gravity when inverted, i.e. configured to dispense a substance.

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Respectfully submitted,
/ABBIE E QUANN/Examiner, Art Unit 3723     
                                                                                                                                                                                                   
Conferees:

/RANDY C SHAY/Primary Examiner, OPQA                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723